ssa saaisnecoesecanaiaiet

NEW JERSEY OFFICE | ( 3 le | NEW YORK OFFICE

130 POMPTON AVENUE 48 WALL STREET—5™ FL.
veces LAW, LLC == SGnvio0s

(973) 239-4300
CRIMINAL DEFENSE

 

 

LORRAINE@LGRLAWGROUP.COM
WWW.LGAULIRUFO.COM
FAX: (973) 239-4310

November 19, 2019
Via ECF
Honorable Richard J. Sullivan
United States District Court Judge
Southern District of New York
40 Foley Square

New York, NY 10007
Re: USA v. Burgess et al., (Tyshawn Burgess)
18 Cr. 373(RJS)

Dear Judge Sullivan:

J am appointed counsel for Tyshawn Burgess, and Samuel Coe is appointed co-counsel,
pursuant to the Criminal Justice Act (CJA). We recently sought and received another
adjournment of Mr. Burgess’ sentencing date from Your Honor, due to a conflict with a trial
schedule that Mr. Coe and Thad. The government has advised that they had overlooked a
calendar conflict with a scheduled vacation on the date that Your Honor scheduled and has
asked that we seek to reschedule the date to January 24, 2019, or a date thereafter that is
convenient for the Court. We not that we do not anticipate any other issues with the date, and
Your Honor’s time and consideration for this request is greatly appreciated.

Respectfully submitted,
s/
Lorraine Gauli-Rufo

Sam Coe
Attorneys for Tyshawn Burgess

cc: Karin Portlock, AUSA
Nicolo DiMaria, USPO

IT IS HEREBY ORDERED THAT Defendant's sentencing, currently scheduled to be held on January
6, 2020, is adjourned to Monday, January 27, 2020 at 3:00 p.m. The sentencing shall be
held in Courtroom 23B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, NY 10007. Defendant shall file his sentencing submission by January 14,
2020, and the government shall file its sentencing submission by January 21, 2020.

 
